Citation Nr: 0100568	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for dysthymia.

3. Entitlement to an increased rating for herniated disc, L3-
4, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for a thoracic spine 
disability, current evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active naval service from July 1972 to July 
1975, from August 1976 to June 1982 and from July 1982 to 
October 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) and dysthymia.  Service connection for 
PTSD currently requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  See 38 C.F.R. § 
3.304(f) (2000). 

According to an October 1997 VA examination report, the 
veteran did not meet the full criteria for PTSD.  The 
examiner noted that the veteran did not have a specific 
incident that he relived in nightmares or intrusive thoughts.  
The Axis I diagnoses included dysthymia and panic disorder.

At his August 1998 personal hearing at the RO, the veteran 
testified that he was never diagnosed with PTSD, but 
experienced recurring nightmares and intrusive thoughts 
regarding his service in the Republic of Vietnam and on the 
USS HANCOCK (CVA 19).  His stressors involved dangerous 
duties aboard the flight deck of the carrier off the coast of 
Vietnam that included handling of live munitions and 
participating in the launch and recovery of aircraft and the 
evacuation of Vietnam.  Furthermore, the veteran said he 
started receiving VA outpatient mental health clinic 
treatment in July 1997 and current symptoms included feelings 
of despair and anxiety.  He said that in 1978 he was treated 
for depression, while stationed at the Davis-Monthan Air 
Force Base in Tucson, Arizona.

The veteran's service personnel records show that he was 
attached to VA-55 (a Navy attack squadron) from December 1972 
until July 1975.  The unit history for VA-55 shows that they 
were deployed aboard the Hancock to the Western 
Pacific/Vietnam from January to October 1972, from May 8, 
1973 to January 8, 1974 (with service in the Arabian Sea 
after October 1973), and from March 18 to October 20, 1975.  
The veteran's records show that, as an Airman Apprentice (AA) 
he was trained in Aviation operations before he was attached 
to VA-55, but in February 1973 he was redesignated as a 
Seaman Apprentice (SA), and in March 1973 he was classified 
as a YN-2500.  Seamen are not recognized as eligible to work 
on the flight deck and the YN designation indicates that he 
was in training to become a Yeoman (Ships Clerk).  A Navy 
Yeoman is essentially an office worker, not normally engaged 
in dangerous duties or flight deck operations.  In May 1974 
he was promoted to Yeoman third class (YN3) and he spent the 
rest of his Navy career in that field.  Thus, the records of 
the veteran's unit and his own personnel records strongly 
imply that he was engaged in flight deck operations only 
briefly, and not while his unit was in the waters off of 
Vietnam.  His personnel records do verify that he was 
attached to a Navy logistics unit at Davis-Monthan Air Base 
from September 1978 to November 1980.  This interpretation of 
the veteran's records is, of course subject to official 
verification by the service department should that become 
necessary.  

The Board notes that clinical records of psychiatric 
treatment as described by the veteran are not associated with 
the claims folder.  An October 1986 clinical entry indicates 
that the veteran had sleep difficulty secondary to stress and 
an April 1987 record indicates that he was seen for insomnia 
assessed as anxiety-adjustment disorder.  In the Board's 
opinion an additional effort, should be made by the RO to 
assure that complete service medical records have been 
obtained.  See Hayre v. West, 188 F.3d 1327, 1331 (Fed. Cir. 
1999) (A single request for service medical records 
specifically requested by the claimant and not obtained by 
the RO does not fulfill the duty to assist.)  The veteran 
should also be afforded another VA examination to determine 
if any currently diagnosed psychiatric disorders are related 
to the findings noted in service.  

Additionally, as noted above, the veteran testified at a RO 
hearing in August 1998.  In a November 2000 written 
statement, he canceled a videoconference hearing with a 
member of the Board and requested another personal hearing at 
the RO.  He indicated that he was gathering new medical 
evidence to submit regarding the issues on appeal.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1. The veteran should be offered the 
opportunity to identify any sources of 
post-service clinical evidence 
regarding onset or continuity of a 
psychiatric disorder, including, but 
not limited to, clinical records 
proximate to service.

2. The veteran should also be offered the 
opportunity to identify or submit 
alternative types of evidence to 
establish a psychiatric diagnosis 
post-discharge, such as employment, 
insurance, or education-related 
medical examinations, reports of 
observation of friends, co-workers, or 
fellow servicemen, counseling records, 
etc.

3. The veteran should also be offered the 
opportunity to obtain a written 
medical opinion as to the onset or 
etiology of PTSD or dysthymia.

4. The regional office should contact the 
National Personnel Records Center 
(NPRC) and ask that a search be 
conducted for possible clinical 
records of mental health clinic 
treatment of the veteran for 
depression and anxiety, reported to 
have occurred while he was at Davis-
Monthan Air Force Base in Tucson, 
Arizona.  The Board would note that 
mental health clinic records are 
frequently not associated with the 
service medical records of an 
individual, but are filed with other 
records from that military medical 
facility.  A request for service 
medical records will not trigger a 
search for clinical records at the 
facility.  This is particularly true 
when the serviceman is a member of one 
branch of service, but obtains 
treatment at a facility operated by 
another branch, as may be the case 
here.  The request to NPRC must, 
therefore, specifically note that Air 
Force facility records of treatment of 
a Navy man are being sought and 
request that the appropriate medical 
facility records be searched.  If 
necessary, the RO should send a 
separate request for clinical records 
directly to the medical facility.

5. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran. 

6. Then, the veteran should be afforded a 
VA psychiatric examination by a 
specialist, if available, to determine 
the nature and extent of any 
psychiatric disorder found to be 
present.  The claims file and a copy 
of this REMAND should be made 
available to the examiner prior to the 
examination.  A complete clinical 
history of the veteran should be 
obtained.  All indicated diagnostic 
tests or studies deemed necessary 
should be completed and all clinical 
manifestations should be reported in 
detail.  The examiner should render an 
opinion, with supporting analysis, as 
to whether it is at least as likely as 
not that a psychiatric disorder, if 
present, is related to the findings 
noted in service including whether it 
is at least as likely as not that any 
diagnosed psychiatric disorder found 
to be present is related to the 
anxiety-adjustment disorder noted in 
service in April 1987.  The physician 
should include a complete rationale 
for all opinions and conclusions 
expressed.

7. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  For further guidance on 
the processing of this case in light 
of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000).  

8. Then, the RO should undertake any 
further development so indicated and 
readjudicate the veteran's claims for 
service connection for PTSD and 
dysthymia and the claims for increased 
ratings for his service-connected 
herniated disc at L3-4 and thoracic 
spine disability.  In particular, if 
PTSD is diagnosed, the reported 
stressors upon which the diagnosis is 
based should be referred to U.S. Armed 
Services Center for Research of Unit 
Records or the Naval Historical 
Center, Building 57, Washington Navy 
Yard, Washington D.C. 20374-5060 as 
appropriate for verification and 
confirmation.  
9. If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the April 1999 SSOC.  An appropriate 
period of time should be allowed for 
response.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted regarding the issue on appeal pending 
completion of the requested act

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



